Case: 13-15369    Date Filed: 05/20/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-15369
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 4:13-cv-01674-VEH



SHERYL HARVEY,

                                                        Plaintiff-Appellant,

                                     versus

STANDARD INSURANCE COMPANY,

                                                        Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                 (May 20, 2014)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Sheryl Harvey appeals the dismissal of her second complaint against the

Standard Insurance Company to recover long term disability benefits under her
               Case: 13-15369     Date Filed: 05/20/2014   Page: 2 of 3


employer’s group policy as governed by the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1001 et seq. We affirm.

      In 2010, Harvey filed in an Alabama court a complaint seeking a judicial

award of long term benefits from Standard. See id. § 1132. Standard removed the

action to the district court, after which Standard and Harvey moved for summary

judgment. The district court denied Harvey’s motion and granted the motion of

Standard. The district court ruled, relevant to this appeal, that an extra-contractual

appeal undertaken voluntarily by Standard, which Harvey halted by filing her civil

action, did not change the standard of review from arbitrary and capricious to de

novo. Harvey v. Standard Ins. Co., 850 F. Supp. 2d 1269, 1278–81 (N.D. Ala.

2012). We affirmed. Harvey v. Standard Ins. Co., 503 Fed. App’x 845 (11th Cir.

2013).

      In September 2013, Harvey filed a second complaint against Standard in an

Alabama court, which Standard also removed to the district court. Harvey again

sought a judicial award of long term benefits, see 29 U.S.C. § 1132, on the ground

that she was entitled to consideration of evidence submitted to Standard after it

agreed to undertake the extra-contractual appeal. Standard moved to dismiss the

complaint as barred by the three-year period of limitation provided in Harvey’s

policy, res judicata, and collateral estoppel.




                                           2
               Case: 13-15369     Date Filed: 05/20/2014    Page: 3 of 3


      The district court dismissed Harvey’s complaint as untimely. The district

court ruled that the limitation period in the policy commenced, at the latest, on

October 27, 2009, when Standard denied Harvey’s claim for benefits, and then ran

uninterrupted for more than three years, until August 8, 2013, when Harvey filed

her second complaint. The district court declined to consider as “wholly

undeveloped and without support” Harvey’s two-sentence argument that “[t]he

statute of limitations is not a bar” and “began to run on 7/15/13 when Standard

refused to issue a decision on the [extra-contractual] appeal.” The district court

saw “no need to explore” the alternative defenses raised by Standard.

      The district court did not err by dismissing Harvey’s second complaint.

Harvey argues, for the first time, that her complaint is timely because her extra-

contractual appeal tolled the limitation period, see 29 C.F.R. § 2560.503-

1(c)(3)(ii), but we decline to consider an argument that Harvey failed to raise in the

district court, see Slater v. Energy Servs. Group Int’l., Inc., 634 F.3d 1326, 1332

(11th Cir. 2011), and that she fails to discuss substantively in her brief, see Fed. R.

App. P. 28(a)(8)(A). And Harvey has abandoned her argument that the limitation

period commenced running on the date Standard refused to issue its decision. See

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012).

      We AFFIRM the dismissal of Harvey’s complaint.




                                           3